Exhibit 99.1 DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2014 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) ($ in thousands except per share amounts) ASSETS Note September 30, 2014 December 31, 2013 Current assets Cash and cash equivalents $ Accounts receivable and accrued revenues 9 Prepaid expenses Bunkers, lube oils and consumables Total current assets $ Non-current assets Vessels and time charter contracts 6 $ Advances for vessels under construction 6 Other property, plant and equipment Investment in associated company – Total non-current assets $ Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ Derivative financial instruments 5 – Current portion long term debt 5 – Deferred shipping revenues Total current liabilities $ Non-current liabilities Long term debt 5 $ Derivative financial liabilities 5 – Total non-current liabilities $ Total liabilities $ Stockholders' equity Stock $ Additional paid-in capital Retained earnings/(deficit) ) ) Other reserves Total stockholders equity $ Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED INCOME STATEMENT (UNAUDITED) ($ in thousands except per share amounts) Q3 2014 Q3 2013 9 months 2014 9 months 2013 Note Jul. 1 - Sept 30, 2014 Jul. 1 - Sept. 30, 2013 Jan. 1 - Sept. 30, 2014 Jan. 1 - Sept. 30, 2013 Shipping revenues 11 $ $ Operating expenses Voyage expenses ) Vessel operatingexpenses ) Depreciation and amortization 6 ) Profit /( loss), sale of vessel – – – ) General and administrative expense ) Total operating expenses $ ) ) $ ) ) Operating income $ ) ) $ ) ) Share of profit from associated companies 10 – 10 – Interest income 61 15 Interest expense ) Other Financial income/(expenses) 78 15 ) ) Profit/(loss) before tax $ ) ) $ ) ) Income tax expense ) 50 29 ) Net income/(loss) after tax $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) Basic net income/(loss) per share ) Diluted net income/(loss) per share ) Weighted average number of shares (basic) Weighted average number of shares (diluted) CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Profit for the period $ ) ) $ ) ) Other comprehensive income: Exchange gain (loss) on translation of foreign currency denominated associate ) – ) – Total comprehensive income for the period $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW (UNAUDITED) ($ in thousands) Q3 2014 Q32013 9 months 2014 9 months 2013 Note Jul. 1 - Sept. 30, 2014 Jul. 1 - Sept. 30, 2013 Jan. 1 - Sept. 30, 2014 Jan. 1 - Sept. 30, 2014 Cash flows from operating activities: Net income / ( loss) Items included in net income not affecting cash flows: – Depreciation 6 Amortization 5 (Profit) / loss, sale of vessel 6 – – – Fair value gain/(loss) on derivative financial instruments ) – ) ) Translation differences ) – ) – Compensation related to options and restricted stock Share of profit in associated companies ) ) – Changes in operating assets and liabilities: – Accounts receivable and accrued revenues 11 ) ) Prepaid expenses ) ) Accounts payable and accrued expenses ) ) Deferred income – – – Prepaid charter hire Bunkers, lube oils and consumables ) ) Net cash provided by operating activities Cash flows from investing activities: Investment in vessels ) Sale of vessels – – – Investment in subsidiary, net cash 4 ) ) – Investment in property, plant and equipment ) (1
